Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-5, 7-9, 13 and 14-21  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gorour Sheshagir et al. (US 20190026936 A1).

Methods, devices, and apparatuses are provided to facilitate a positioning of an item of virtual content in an extended reality environment.”) comprising:

at a computing system including non-transitory memory and one or more processors (See ¶4, “A disclosed apparatus is capable of being used in an extended reality environment. The apparatus can include a non-transitory, machine-readable storage medium storing instructions, and at least one processor configured to execute the instructions to determine a position and an orientation of a first user in an extended reality environment.”), wherein the computing system is communicatively coupled to a display device and one or more input devices (See Figure 1 & 2):

obtaining a representation an environment (See Fig. 3);

determining a plurality of candidate content placement locations within the environment based on the representation of the environment (See Fig. 3);

determining characterization parameters for the plurality of candidate content placement locations (See Figure 3, ¶84,¶98: placement scores can considered to be the characterization parameters. The examiner notes that even though the two paragraphs are cited, additional paragraphs that reference Figure 3 should be considered as well. );


displaying, via the display device, the XR content at the respective candidate content placement location within the environment (Claim 17, 16, 15.).

Regarding claim 2, Gorur Sheshagiri teaches the method of claim 1, wherein each of the plurality of candidate content placement locations satisfies a content placement criterion (See Figs. 6A-6D, 7A, 7B, and 8: illustrate candidate placement.).

Regarding claim 3, Gorur Sheshagiri teaches the method of claim 2, wherein the content placement criterion is satisfied when a candidate content placement location satisfies dimensional parameters (See abstract, dimensional parameters such as position or orientation).

Regarding claim 4, Gorur Sheshagiri teaches the method of claim 2, wherein the content placement criterion is satisfied when a candidate content placement location corresponds to a planar surface (¶88: chair on the floor).



Regarding claim 7, Gorur Sheshagiri teaches the method of claim 1, wherein the characterization parameters associated with the respective candidate content placement location corresponds to at least one of  dimensional values, and location type associated with the respective candidate content placement location (See abstract, dimensional parameters such as position or orientation. See MPEP 2173.05(h)).
.
Regarding claim 8, Gorur Sheshagiri teaches the method of claim 1, wherein the XR content is selected based on contextual information associated with the environment (See ¶28: the score may also be contextual information related to the environment).

Regarding claim 9, Gorur Sheshagiri teaches the method of claim 8, wherein the contextual information includes at least one of: location information according to a determination that an opt-in input has been detected from a user of the computing system, or historical usage information according to a determination that an opt-in input has been detected from the user of the computing system (¶99: historical usage such as orientation. The usage the user provides is considered to be an opt-in input).



detecting a user input that corresponds to selecting the XR content (¶68); and
in response to detecting the user input, displaying additional information associated with the XR content (¶68).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gorour Sheshagir et al. (US 20190026936 A1) in view of Cho et al. (US Patent No. 8,884,988)



Cho teaches wherein the XR content corresponds to static XR content (See col. 15 line 30 - 54).


Therefore it would have been obvious to a person of ordinary skill at the time of the instant application to combine Gorur Sheshagiri in view of Cho as in doing so will add the option of maintain a display of an interesting augmented reality content, thus increase the interest for the user.

Regarding claim 12, Gorur Sheshagiri in view of Cho teaches the method of claim 11, further comprising:
in accordance with a determination that a user interest criterion is satisfied, updating the XR content from static XR content to dynamic XR content (See Col. 15 line 30 - 54).
.
Claims 14-21 recite similar limitations to that of claims 1, 7, 8 and 9 and thus are rejected under similar rationale as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616